USCA4 Appeal: 20-6135      Doc: 34        Filed: 09/02/2020     Pg: 1 of 1




                                                                        FILED: September 2, 2020

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-6135
                                         (7:01-cr-00027-BO-1)


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,


                     v.

        JOHN DOE,

                            Defendant - Appellant.




                                               ORDER


              Upon consideration of John Doe’s petition for rehearing and rehearing en banc, we

        grant the petition for panel rehearing and vacate our prior opinion. We grant Doe’s motion

        to proceed by a pseudonym and deny his motions to seal his informal brief, to appoint

        counsel, and to schedule oral argument.

                                                        For the Court

                                                        /s/ Patricia S. Connor, Clerk




                 Case 7:01-cr-00027-M Document 441 Filed 09/02/20 Page 1 of 1
